Citation Nr: 0914857	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her sister




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1948 to 
August 1952.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDINGS OF FACT

1.  The Veteran died in July 2006.

2.  The Veteran's death certificate lists the immediate cause 
of death as multi-organ failure due to or as a consequence of 
myocardial infarction, with severe sleep apnea as a condition 
contributing to his death but not resulting in the underlying 
cause of death.  

3.  At the time of the Veteran's death, he was service 
connected for status post-dilation for esophageal stricture, 
rated at 30 percent disabling, and for duodenal ulcer with 
gastroesophageal reflux disease (GERD) and Barrett's 
esophagitis, rated at 10 percent disabling.

4.  The disease processes leading to the Veteran's death did 
not begin in the service and did not otherwise develop as a 
result of his military service; no heart disability was 
manifested until many years after service.

5.  Service-connected disability did not contribute to the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which the Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2006, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  Additionally, while the 
notification did not include the criteria for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because the appellant's claim will be 
denied, this question is not now before the Board.  

The Board notes that while the notification did not include a 
statement of the disabilities, if any, for which the Veteran 
was service connected at the time of his death, the Veteran's 
service connected disabilities were noted in the December 
2006 rating decision.  The appellant was afforded the 
opportunity to respond before her claim was readjudicated.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured a medical opinion in furtherance of the 
appellant's claim.  VA has no duty to inform or assist that 
was unmet.

The Veteran died in July 2006.  The cause of death shown on 
the Certificate of Death was multi-organ failure due to or as 
a consequence of acute myocardial infarction, with severe 
sleep apnea listed as a condition contributing to the death 
but not resulting in the underlying cause of death.

At the time of the Veteran's death, he was service connected 
for status post-dilation for esophageal stricture, rated as 
30 percent disabling, and for duodenal ulcer with GERD and 
Barrett's esophagitis, rated as 10 percent disabling.  The 
Veteran's STRs do not show any treatment for, or diagnosis 
of, any heart condition, myocardial infarction, or sleep 
apnea.  

Of record are numerous private and VA treatment records dated 
from 1975 to 2004.  The records show that many years after 
service, the Veteran had heart problems, variously described 
as congestive heart failure, coronary artery disease, and 
hypertensive cardiovascular disease.  

A private medical record dated in March 1998 shows that the 
Veteran had an acute anterior myocardial infarction.  The 
record did not indicate that it was related to either of the 
Veteran's service-connected disabilities.  

In correspondence received by the RO in November 2002, the 
Veteran specifically wrote that he did not wish to claim 
service connection for his heart.  

A VA medical record dated in August 2006 reveals that the 
Veteran's esophageal stricture was opined to be a 
contributing factor to the Veteran's cause of death because 
it made it hard to breathe, which caused the sleep apnea.

A letter from the Veteran's private physician D.C., M.D. 
dated in February 2007 shows that he opined that the 
Veteran's chronic GERD, which required esophageal dilatation 
with the Veteran having a history of an ulcer, obviously 
could be a contributing cause of the Veteran's death 
especially in light of the Veteran's sleep apnea.  Dr. D.C. 
also opined that with recurrent reflux, it did cause 
increased respiratory distress, which could cause problems in 
regards to angina-type symptoms secondary to hypoxemia.

A VA medical opinion was obtained in July 2007.  The 
Veteran's medical records were reviewed.  The reviewer opined 
that from a medical standpoint, the Veteran's death was not 
caused by or as a result of his gastrointestinal problems, 
including hiatal hernia, esophageal stricture, and GERD.  He 
further opined that the Veteran's gastrointestinal problems 
did not in any way cause sleep apnea or myocardial disease.  
It was specifically noted in this case that the Veteran had 
only mild esophagitis with mild inflammation, but no evidence 
of Barrett's epithelium.  It was noted that he had done well 
with treatment.  The reviewer noted that the Veteran did have 
sleep apnea, which could well have been associated with his 
obesity and his severe hypertension.  The reviewer further 
opined that those would be much more likely associated 
factors with the Veteran's cause of death, which was 
myocardial infarction and associated complications.  The 
reviewer opined that there was no correlation and no 
indication of any association between the Veteran's service-
connected problems and the cause of his death.  

The appellant testified at a hearing in July 2008.  She 
testified that the Dr. D.C. had told her that the Veteran's 
esophageal stricture affected his breathing and contributed 
to sleep apnea.  She also testified that Dr. D.C. thought 
that the Veteran's difficulty with swallowing aggravated his 
heart condition.  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312(a) (2008).  For a service-connected 
or compensable disability to be the principle cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, as noted, the Veteran's death certificate shows that 
the immediate cause of death was multi-organ failure due to 
or as a consequence of acute myocardial infarction, with 
severe sleep apnea listed as a condition contributing to the 
death.  At the time of his death, the Veteran was not service 
connected for a heart condition or sleep apnea.  
Additionally, the VA examiner opined that the Veteran's death 
was not caused by his service-connected disabilities.  
Because the Veteran was not service connected for any heart 
condition or sleep apnea and the evidence does not show that 
any heart condition or sleep apnea was attributable to 
service or service-connected disability, including any heart 
condition becoming manifest within any presumptive period, 
service connection for the cause of the Veteran's death is 
not warranted.  

The Board acknowledges that the VA medical record dated in 
August 2006 indicated that the Veteran's service-connected 
esophageal stricture contributed to his death because it 
caused his sleep apnea.  However, the Board does not find 
this opinion as persuasive as that of the VA examiner because 
it is not supported by any rationale.  Unlike the VA examiner 
who had the benefit of reviewing the Veteran's medical 
records, nothing indicates that the author of the August 2006 
medical record did the same.  The Board also acknowledges Dr. 
D.C.'s February 2007 letter where he indicated that the 
Veteran's GERD could have been a contributing cause of his 
death.  However, that opinion is speculative.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (by using the term 
"could," without supporting clinical data or other rationale, 
doctor's opinion simply was too speculative to provide the 
degree of certainty required for medical opinion).  The 
opinion as to the Veteran's GERD contributing to his death is 
speculative and therefore, is not probative.  Likewise, Dr. 
D.C.'s opinion that the Veteran's reflux could cause problems 
with regards to angina-type symptoms is also speculative and 
not probative.  Service connection may not be based on a 
resort to speculation or possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  
Finally, the two medical opinions provided to support the 
appellant's claim do not, as noted above, include 
explanations.  The July 2007 reviewer specifically reported 
that the Veteran's service-connected problems had caused only 
mild problems, evidence of which led to the reviewer's 
conclusion that no relationship existed.  Such evidence 
specific to this Veteran was not cited by the others who 
provided opinions.  While their conclusions might be accurate 
in a general sense, the Board gives greater weight to the 
opinion that was based on the specifics in this case, namely 
that the mildly symptomatic service-connected disabilities 
did not contribute to the Veteran's demise.  

The Board acknowledges the appellant's belief that the 
Veteran's death was related to his service-connected 
disabilities.  However, there is no evidence of record 
showing that the appellant has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or etiology of the 
disease process causing death.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the appellant's own assertions as to the cause 
of the Veteran's death have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim of entitlement to service 
connection for the cause of the Veteran's death.


ORDER

Entitlement for service connection for the cause of the 
Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


